



Exhibit 10.14(b)


Schedule identifying Non-Employee Directors
of Park National Corporation covered by form
of Split-Dollar Agreement,  made and
  entered into effective as of December 28, 2007  


The following directors of Park National Corporation (“Park”) are covered by
Split-Dollar Agreements (the “Split-Dollar Agreements”) as identified below,
which Split-Dollar Agreements are identical to the form of Split-Dollar
Agreement, made and entered into effective as of December 28, 2007, filed as
Exhibit 10.2(a) to Park’s Current Report on Form 8-K dated and filed on
January 2, 2008 (File No. 1-13006):


Name of Director
Subsidiary of Park which is a Party to
Split-Dollar Agreement
Date of Split-
Dollar Agreement
 
 
 
Donna M. Alvarado
The Park National Bank
December 28, 2007
F. William Englefield IV
The Park National Bank
December 28, 2007
Robert E. O’Neill
The Park National Bank
December 28, 2007
Rick R. Taylor
The Park National Bank (as successor by merger to The Richland Trust Company)
December 28, 2007
Leon Zazworsky
The Park National Bank
December 28, 2007






